Citation Nr: 1810740	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for sarcoid arthropathy of the thoracolumbar spine, and to a rating in excess of 10 percent from April 8, 2015.  

2. Entitlement to an initial compensable evaluation for sarcoid arthropathy of the cervical spine, and to a rating in excess of 10 percent from April 8, 2015.  

3. Entitlement to an initial compensable rating for sarcoid arthropathy of the left shoulder, and to a rating in excess of 20 percent from April 8, 2015.

4. Entitlement to an initial compensable rating for sarcoid arthropathy of the right shoulder, and to a rating in excess of 20 percent from April 8, 2015.

5. Entitlement to an initial compensable rating for sarcoid arthropathy of the left hand.

6. Entitlement to an initial compensable rating for sarcoid arthropathy of the right hand.

7. Entitlement to an initial compensable rating for sarcoid arthropathy of the left knee.

8. Entitlement to an initial compensable rating for sarcoid arthropathy of the right knee.

9. Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the bilateral shoulders, hands, and knees associated with sarcoidosis prior to April 8, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
The Veteran testified at a personal hearing conducted by the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in April 2013.  A copy of the transcript is included in the claims file.

A December 2014 Board decision granted entitlement to service connection for arthritis of the cervical and lumbar spine secondary to service-connected sarcoidosis, and to an earlier effective date of August 2, 2004 for the award of service connection for degenerative arthritis of the shoulders, hands, and knees, as secondary to service-connected sarcoidosis, and remanded the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected arthritis of the shoulders, hands, and knees, noting that the grant of service connection for cervical and lumbar arthritis could have an impact on the Veteran's claim for a higher initial evaluation.  

In an October 2015 rating decision, the RO furnished separate ratings for the Veteran's sarcoid arthropathy manifestations from April 8, 2015, which had previously been rated collectively as degenerative arthritis of the shoulders, hands, and knees, assigning a 10 percent evaluation for sarcoid arthropathy of the thoracolumbar spine, a 10 percent evaluation for sarcoid arthropathy of the cervical spine, a 20 percent evaluation for sarcoid arthropathy of the right shoulder, a 20 percent evaluation for sarcoid arthropathy of the left shoulder, and noncompensable evaluations for sarcoid arthropathies of the bilateral knees and bilateral hands.  The 20 percent rating for degenerative arthritis of the bilateral shoulders, hands, and knees, secondary to service-connected sarcoidosis, from August 2, 2004 to April 8, 2015 was preserved.  The matter has been returned to the Board for appellate review.


FINDINGS OF FACT

1. The objective evidence of record shows the Veteran's thoracolumbar spine disability has not been manifested by compensable loss of range of motion.  There is evidence of pain on motion from April 8, 2015.

2. At no time during the appeal period has the Veteran's cervical spine disability been manifested by compensable loss of range of motion.  There is evidence of pain on motion from April 8, 2015.

3. Prior to April 8, 2015, there was no showing of compensable loss of range of motion, or of pain on motion resulting in functional loss, in the Veteran's left shoulder.  As of April 8, 2015, there is evidence of painful motion.

4. Prior to April 8, 2015, there was no showing of compensable loss of range of motion, or of pain on motion resulting in functional loss, in the Veteran's right shoulder.  As of April 8, 2015, there is evidence of painful motion.

5. At no point during the current appeal period has the Veteran demonstrated compensable loss of range of motion in either knee, nor has painful motion been shown.

6. At no point during the current appeal period has the Veteran demonstrated compensable loss of range of motion in any finger, nor has painful motion been shown.

7. Prior to April 8, 2015, the Veteran's degenerative arthritis of the shoulders, hands, and knees has been manifested by definite impairment of health, as evinced by his use of prescribed narcotic pain medication, and diagnostic imaging revealing joint degeneration throughout the upper and lower body bilaterally.


CONCLUSIONS OF LAW

1. Prior to April 8, 2015, the criteria for an initial compensable rating for a thoracolumbar spine disability have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. From April 8, 2015, the criteria for a rating in excess of 10 percent for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

3. Prior to April 8, 2015, the criteria for an initial compensable rating for a cervical spine disability have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

4. From April 8, 2015, the criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

5. The criteria for an initial compensable rating for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2017).

6. From April 8, 2015, the criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2017).

7. The criteria for an initial compensable rating for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2017).

8. From April 8, 2015, the criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2017).

9. The criteria for an initial compensable rating for a bilateral knee disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5258, 5259, 5260, 5261 (2017).

10. The criteria for an initial compensable rating for a bilateral hand disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5228, 5229 (2017).

11. Prior to April 8, 2015, the criteria for an initial evaluation of 40 percent, but no higher, for degenerative arthritis of the shoulders, hands, and knees have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent the Veteran letters throughout the appeal period which set out the type of evidence needed to substantiate the claims.   

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claims for increase.  These examinations shall be discussed in detail below.  On the whole, the Board finds the examinations adequate, because they have included reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  


Application of appropriate rating criteria for Veteran's sarcoidosis residuals 

As discussed above, residuals of the Veteran's sarcoidosis, including musculoskeletal symptoms affecting the bilateral shoulders, hands, and knees, and the cervical and thoracolumbar spine, were initially rated by analogy under DC 5002, which deals with rheumatoid arthritis, the evidence indicating the Veteran's sarcoidosis was responsible for arthritic processes that affected various parts of his musculoskeletal system.  DC 5002 contemplates the severity of active arthritic processes; the specific criteria are discussed in detail below.

For chronic residuals associated with an underlying arthritic process, DC 5002 provides that they may be rated either under the DC 5002 criteria or based on limitation of motion of the affected area, but not both.  A note appended further clarifies that "[t]he ratings for the active [arthritic] process will not be combined with the residual ratings for limitation of motion or ankyloses," adding the evaluator must "[a]ssign the higher rating."  From April 8, 2015, the Veteran's chronic residuals of arthritis attributable to sarcoidosis have been rated based on limitation of motion of the various affected areas, the resulting individual ratings exceeding the 20 percent rating previously assigned under DC 5002.  The question remains before the Board whether, for each portion of the appeal period, the Veteran would be entitled to a higher evaluation by application of DC 5002, or by assigning separate ratings for the affected areas, including the cervical and thoracolumbar spine, bilateral shoulders, bilateral hands, and bilateral knees.  

In considering the Veteran's cervical and lumbar spine disabilities as part of the current claim, the Board notes the Veteran's September 2012 statement in support of claim, wherein he indicates his "neck and back pain should [not] be separate issues [from the claim for degenerative arthritis," noting the connection between his upper back, neck, and shoulder symptomatology in describing "pain from [his] neck down to [his] shoulders," and statements furnished by S.P., M.D., a private provider, who has indicated the Veteran's sarcoidosis is most likely causative for all of his arthritic symptoms, including those affecting the upper and lower back.   

Entitlement to an initial compensable rating for sarcoid arthropathy of the thoracolumbar spine, and to a rating in excess of 10 percent from April 8, 2015.

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under DC 5237, for lumbosacral or cervical strain.  

The General Rating Formula provides for a 10 percent evaluation when back disability results in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Back disability warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankyloses of the entire spine warrants a 100 percent rating. 

The General Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  As the record does not reflect any episodes of prescribed bed rest and treatment having a total duration of at least two weeks during any twelve month period within the current appeal period, an evaluation higher than 10 percent is unavailable under the formula for rating IVDS based on incapacitating episodes, and will not be discussed further.

Back disability is, as noted above, rated on limitation of motion, or may be rated based on subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  A 10 percent evaluation is the maximum schedular evaluation available for arthritis of one joint or group of joints under DCs 5003 or 5010, so application of these DCs would not result in a more favorable evaluation for the Veteran.  No further discussion of those DCs is required.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The record reflects limited treatment sought or received for low back pain during the appeal period.  September 2004 VA treatment notes show complaints of periodic low back and hip pain associated with sarcoidosis, but diagnostic imaging from that period fails to show acute findings.  Complaints and treatment remained sparse until the Veteran's February 2012 VA back examination.

At that examination, all range of motion testing was normal, with no loss of range of motion after three repetitions of testing.  The examiner's notes show the Veteran was not tender to palpation of the paraspinal musculature.  Moreover, he had no radicular symptoms, his gait was normal, and there was no evidence of muscle atrophy.  All neurological testing was normal, and straight leg raise testing was negative bilaterally.  The Veteran did report period pain with walking and standing, but examination notes do not reflect any pain behavior observed on examination, or reported with any aspect of testing.  

A second VA examination was conducted in April 2015.  There, the Veteran complained of painful flareups every 2-3 months lasting for several days, explaining he used prescribed Tramadol to manage symptoms.  Range of motion testing revealed flexion to 80 degrees, extension to 30, left lateral flexion and rotation both to 30 degrees, and right lateral flexion and rotation both to 30 degrees, with no loss of range of motion after three repetitions of testing.  There was a degree of tenderness to palpation in the lumbar area, but full muscle strength of the hips and lower extremities bilaterally.  There was no evidence of pain with weight bearing.  Neurological testing was normal, and straight leg raise testing was negative bilaterally.  There was no evidence of ankylosis at any level of the spine, and the Veteran's gait was normal, albeit with periodic use of a cane by report.   

As the evidence set forth demonstrates, the Veteran has not demonstrated the requisite range of motion limitation for a compensable rating at any time during the appeal period.  However, based on his reports of pain on motion, and the supportive evidence of the same, including lay statements citing observed gait disturbance due to back pain, and use of prescribed narcotic pain medication, the Veteran has been assigned a 10 percent rating for the latter portion of the appeal period.  His pain complaints at the April 2015 VA examination and in its wake are credible, and they find support in the other evidence of record.  Prior to that date, however, there is neither objective evidence of loss of range of motion in any degree, nor of pain on motion.  As noted above, treatment records dealing with the lower back are sparse.  

Further, there is no significant evidence to support assignment of a higher rating for any portion of the period on appeal.  Testing has never revealed compensable loss of thoracolumbar range of motion.  Although there is recent evidence of functional loss, demonstrated objectively for the first time at the April 2015 VA examination, that functional loss is already contemplated in the 10 percent rating assigned.  Accordingly, the Board finds assignment of a rating in excess of 10 percent unwarranted for any portion of the appeal period.  

Entitlement to an initial compensable rating for sarcoid arthropathy of the cervical spine, and to a rating in excess of 10 percent from April 8, 2015.

Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 40 degrees; a 20 percent rating is assigned for forward flexion of 15 degrees but not greater than 30 degrees; or combined range of motion not greater than 170 degrees; a 30 percent rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

The Veteran is in receipt of an initial noncompensable rating for sarcoid arthropathy of the cervical spine, and of a 10 percent rating from April 8, 2015.  

The record reflects periodic complaints of neck and upper back pain throughout the appeal period.  Numerous lay statements reflect the Veteran's ongoing struggle with cervical spine-related symptoms.  However, as with his lower back, treatment has been minimal over the course of the appeal period.  

The Veteran has been afforded several VA cervical spine examinations.  At his February 2012 VA examination, the Veteran demonstrated less than normal range of motion of the neck; forward flexion was limited to 40 degrees, right and left lateral flexion to 35 degrees, and right and left lateral rotation to 70 degrees.  Critically, there was no evidence of painful motion on testing, and no loss of range of motion after three repetitions of testing.  Further, there was no guarding, there were no spasms, and neurological testing was normal.  The Veteran denied radicular symptoms.  He did complain of periodic flareups.

A second VA examination took place in April 2015.  At this examination, the Veteran denied flareups, and range of motion testing was all normal, with no loss of range of motion following three repetitions of testing.  However, there was evidence of pain with forward flexion.  Again, there was no guarding and no spasm, and neurological testing was normal, with no signs of radicular symptoms.  The examiner concluded the Veteran would not be expected to lose function due to repetitive use over time.

As the evidence set forth demonstrates, the Veteran has not demonstrated the requisite range of motion limitation for a compensable rating at any time during the appeal period.  However, based on his reports of pain on forward flexion, the Veteran has been assigned a 10 percent rating for the latter portion of the appeal period.  His pain complaints at the April 2015 VA examination and in its wake are credible.  Prior to that date, however, there is neither evidence of loss of range of motion to a compensable degree, nor of pain on motion.  As noted above, treatment records dealing with the upper back are sparse.  

Further, there is no significant evidence to support assignment of a higher rating for any portion of the period on appeal.  As noted above, testing has never revealed compensable loss of cervical spine range of motion.  The first demonstrated painful motion was documented at the April 2015 VA examination; functional loss due to pain is already contemplated in the 10 percent rating assigned from that date.  Accordingly, the Board finds assignment of a rating in excess of 10 percent unwarranted for any portion of the appeal period.

Entitlement to an initial compensable rating for sarcoid arthropathy of the left shoulder, and to a rating in excess of 20 percent from April 8, 2015.

The diagnostic codes applicable to a rating of the shoulder are between DCs 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, so only the ratings for impairments to the "minor" arm are applicable and will be set forth below.  Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 20 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head, a 30 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable, a 40 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.  

Under DC 5201 for limitation of motion of the minor arm, a 20 percent rating is assigned when the range of motion is limited to shoulder level, or when the maximum range of motion is limited to midway between side and shoulder level, and a 30 percent rating is assigned when range of motion of the arm is limited to 25 degrees from the side.

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus, a 20 percent rating is assigned with moderate deformity or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

The Board also notes that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

As discussed above, when an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss owing to other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In determining the actual degree of disability with respect to the Veteran's shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

Treatment records predating the Veteran's February 2012 VA shoulder examination do not reflect significant shoulder-related pain complaints, or complaints of loss of function or range of motion.  At the February 2012 VA examination, range of motion testing was entirely normal, with no evidence of painful motion, and no loss of range of motion after three repetitions of testing.  There was no guarding, but there was a degree of localized tenderness to palpation in both shoulders.  The Veteran demonstrated full muscle strength in both abduction and forward flexion, and there was no evidence of joint impingement on testing.  Further, the Veteran denied any history of mechanical symptoms such as joint clicking or catching, or any history of dislocation.  The acromioclavicular joint was nontender.  

As this evidence shows, the Veteran did not demonstrate compensable loss of left shoulder range of motion at this VA examination, and there was no evidence of pain on motion.  Nor did the Veteran demonstrate other shoulder-related symptomatology, such as joint instability, or malunion or nonunion about the humeral head.  As such, and absent treatment records supplying evidence of loss of range of motion, painful motion, or other symptoms, the Board finds the evidence preponderates against the claim for a compensable rating for a left shoulder disability prior to April 8, 2015.

A second VA examination was conducted in April 2015.  Again, range of motion testing was normal, with no evidence of pain on motion or with weight bearing.  The Veteran did not lose range of motion after three repetitions of testing, and he reported no flareups.  He demonstrated full muscle strength in abduction and forward flexion.  Crepitus was noted.  The examiner concluded there was no evidence of functional loss with repeated use over time.  

A review of this evidence shows that the Veteran has never demonstrated compensable loss of shoulder range of motion, nor has he reported flareups.  There has been no showing of functional loss with repeated use over time.  

In sum, testing conducted at the April 8, 2015 VA examination does not reveal compensable loss of range of motion, or pain on motion.  Any functional loss the Veteran experiences has beencompensated by the 20 percent evaluation already assigned from April 8, 2015.  The evidence does not support a higher rating for any portion of the appeal period.

Entitlement to an initial compensable rating for sarcoid arthropathy of the right shoulder, and to a rating in excess of 20 percent from April 8, 2015.

The evidence of record, including the VA examinations, shows essentially identical findings between shoulders.  The Veteran has never demonstrated loss of range of motion in the right shoulder, even after repeated bouts of testing, nor has he complained of or sought treatment for flareups.  There has been no evidence of painful motion, pain on weight-bearing, of functional loss with repeated use over time.

Again, the evidence predating the April 8, 2015 VA examination does not warrant a compensable rating, and testing conducted at that examination fails to show compensable (or any) loss of range of motion or painful motion.  Any functional loss the Veteran experiences has been compensated by the 20 percent evaluation already assigned from April 8, 2015.  The evidence does not support a higher rating for any portion of the appeal period.

Entitlement to an initial compensable rating for sarcoid arthropathy of the bilateral hands.

The Veteran's sarcoid arthropathy of the bilateral hands has been evaluated under DC 5228 which deals with limitation of motion of the thumb.  A 10 percent rating is assigned when there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  Limitation of motion in the index or long finger is rated under Diagnostic Code 5229.  A maximum 10 percent rating is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Only a noncompensable rating is available for limitation of motion in the ring finger or little finger.  The rating criteria under these diagnostic codes is the same for the both the major and minor fingers.

Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each affected major joint or group of minor joints, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal (IP), metacarpal, and carpal joints of the upper extremities are considered a group of minor joints.  38 C.F.R. § 4.45(f).

There is no evidence of significant treatment sought or received for hand or finger-related symptoms during the appeal period.

The Veteran has been afforded several VA hand and finger examinations.  At the first, conducted in February 2012, all range of motion testing was normal, with no evidence of pain on motion, and no loss of range of motion with repetitive use testing.  The Veteran reported no flareups.  He demonstrated full grip strength bilaterally.  There was no evidence of ankylosis of any digit.  

These findings were mirrored at an April 2015 VA examination.  The Veteran again demonstrated no loss of range of motion in any digit, with no loss of range of motion after three repetitions of testing, and no flareups reported.  The Veteran also demonstrated full 5/5 grip strength bilaterally.  

After reviewing the evidence of record, the Board does not find a compensable rating warranted for any portion of the appeal period.  There has never been any showing of a loss of range of motion in any digit in any degree, nor has there been any showing of painful motion, flareups, weakness, or loss of function with repeated use over time.  As the evidence preponderates against the claim, entitlement to an initial compensable rating for sarcoid arthropathy of the bilateral hands must be denied.  Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Entitlement to an initial compensable rating for sarcoid arthropathy of the bilateral knees.

The Veteran is currently in receipt of a noncompensable rating for each knee for the entirety of the appeal period.  Knee disability can be rated based on limitation of motion under DCs 5260 and 5261, which address limitation of flexion and extension, respectively.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.   VA's General Counsel has held that a veteran may be awarded separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As the record is bare of evidence of instability or meniscal problems of any kind, these Diagnostic Codes will not be discussed further.

Knee disability due to arthritis may also be evaluated under DC 5003, which deals with degenerative arthritis.  That code directs the rating agency to refer to the rating scheme for degenerative arthritis, which provides for a 10 percent rating for arthritis where x-ray evidence confirms the involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating for arthritis where x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A compensable rating under DC 5003 requires a showing of some degree of limitation of motion, along with painful motion objectively confirmed by findings such as swelling or muscle spasm.

The Board observes that the record fails to reflect significant treatment sought or received for knee pain or dysfunction during the appeal period.  The Veteran has been afforded two VA knee examinations.

The first was conducted in February 2012.  At that examination, range of motion testing was normal, with no evidence of painful motion, and no loss of range of motion with repetitive use testing.  The Veteran reported no flareups, and there was no tenderness to palpation.  The Veteran's knees were stable in all planes, and there was no evidence of meniscal problems or of subluxation of the joint.  The Veteran's unassisted gait was normal.

A second VA examination was conducted in April 2015.  Range of motion testing was again normal, with no pain on motion, and no loss of range of motion after multiple repetitions of testing.  There was no evidence of pain with weight bearing, and no tenderness to palpation.  No swelling or spasm was noted.  The examiner indicated that repetitive use was observed with no functional loss.  The knees were again stable in every plane, with no flareups reported, and no history of meniscal conditions noted.  The Veteran also demonstrated full lower extremity strength bilaterally.  Examination notes indicate the Veteran reported occasional use of a cane; however, treatment records are silent as to any prescription of an ambulatory device, and neither the VA examinations of record nor any treatment notes reveal that a medical professional has identified a need for even occasional use of such a device.

After careful review of the record, the Board finds that the evidence does not support the assignment of a compensable rating for a knee disability for any portion of the appeal period, because there has never been a showing of a compensable degree of limitation of motion in extension or flexion, nor has there been a showing of painful motion, instability, or any other knee-related symptoms resulting in functional loss.  See Deluca, 8 Vet. App. 202.

Because there has been no showing of limitation of motion in any degree, and no showing of painful motion objectively confirmed by findings such as swelling or muscle spasm, the Board finds that entitlement to a 10 percent rating under DC 5003 is unwarranted.  Moreover, the Veteran is not entitled to a 20 percent disability rating during this time period under DC 5003, as X-ray evidence of service-connected arthritis in two or more major joints of either leg, with incapacitating exacerbations, have not been demonstrated.  The objective evidence does not demonstrate the Veteran has sought treatment for any incapacitating episodes of knee pain or loss of function during the current appeal period.  

The Board has considered the statements of the Veteran as to the severity of his knee pain during the period of this appeal.  He is certainly competent to report observable symptoms, including worsening of such symptoms.  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability. 

In sum, the Board finds that entitlement to an initial compensable evaluation for a bilateral knee disability is not warranted.

Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the bilateral shoulders, hands, and knees associated with sarcoidosis prior to April 8, 2015.

Prior to April 8, 2015, the Veteran's systemic arthritis has been rated by analogy under DC 5002, which provides for a 20 percent evaluation for arthritis that results in one or two exacerbations per year; for a 40 percent evaluation in the case of a symptom combination productive of "definite impairment of health" supported by examination findings or incapacitating exacerbations occurring three or more times per year; for a 60 percent rating where arthritis is accompanied by weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over a longer period; and for a 100 percent rating where constitutional manifestations associated with active joint involvement are totally incapacitating.

As discussed above, a note appended to the DC 5002 criteria provides that "[t]he ratings for the active [arthritic] process will not be combined with the residual ratings for limitation of motion or ankyloses," directing the evaluator to "[a]ssign the higher evaluation."  The Board observes that from April 8, 2015, the Veteran is in receipt of ratings of 10 percent for arthritic residuals of sarcoidosis for the cervical spine, 10 percent for the thoracolumbar spine, 20 percent for the left shoulder, and 20 percent for the right shoulder.  As such, a higher evaluation as contemplated by the note appended to DC 5002 would constitute no less than a 60 percent rating under the DC 5002 criteria, which, as noted above, requires a showing of "weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over a prolonged period."  Such a showing has not been made here.

First, the Veteran's treatment records do not reflect that he has ever been diagnosed with anemia, or that marked weight loss has been recorded over any portion of the appeal period.  Moreover, there is simply no evidence of "severely incapacitating episodes" at any point during the appeal period, including the latter portion.  The record does not reflect that the Veteran has been prescribed extended bedrest due to an arthritic flareup, or that his activities have been restricted by a medical professional due to such flareups.

Accordingly, the Veteran's sarcoid-related symptomatology has been evaluated not under the criteria of DC 5002, but under the individual criteria for each affected area for the period dating from April 8, 2015, which approach results in a higher overall rating from that date.

However, as explained in the foregoing sections, the record is bare of clinical or examination findings to support compensable evaluations for the individually enumerated manifestations of the Veteran's sarcoidosis residuals prior to April 8, 2015.  As such, DC 5002 remains the most appropriate code under which to evaluate his symptomatology prior to that date.   

The evidence covering that earlier portion of the appeal period reveals limited treatment sought or received for arthritic residuals of the Veteran's service-connected sarcoidosis.  In fact, an April 2013 private provider note from S.P., M.D., indicates the Veteran's diagnosis of sarcoid arthritis is not a firm diagnosis, but the most probably one given his overall health picture.  The private provider adds that diagnostic imaging is unable to differentiate between sarcoid arthritis and latent onset osteoarthritis.  In any event, neither private treatment records nor the examination notes from any VA examination reveal altogether incapacitating episodes at any point.  The Veteran has reported that when his symptoms are at their worst, which occurs approximately three to four times per year, he uses prescribed Tramadol to manage symptoms.  Again, there is no indication he has been prescribed extended bedrest or significantly curtailed activities for his arthritic symptoms.

However, given the Veteran's consistent complaints of joint pain and documented use of Tramadol, coupled with diagnostic imaging showing degenerative changes over time most likely associated with sarcoid arthropathy, and resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for a 40 percent rating, which requires a showing of symptom combinations "productive of definite impairment of health," have been met for the earlier portion of the appeal period.  The record demonstrates degenerative joint disease of multiple joints bilaterally and in the upper and lower body, which has required periodic treatment with narcotic pain medication.  

Certainly, there is no basis in the record for a higher rating.  There has never been any showing of weight loss and anemia, or of severely incapacitating exacerbations, during any portion of the appeal period.  Nor have arthritic symptoms been "totally incapacitating," as contemplated by the criteria for a total disability rating, at any time.

In sum, resolving all reasonable doubt in the Veteran's favor, the Board finds entitlement to a rating of 40 percent is warranted for degenerative arthritis of the shoulders, hands, and knees, secondary to service-connected sarcoidosis prior to April 8, 2015.  Because evaluation under separate codes dealing with the individual areas of the body affected results in a higher overall rating from that date, the Board has not assigned a compensable rating under DC 5002 on or after April 8, 2015.





ORDER

Entitlement to an initial compensable rating, and to a rating in excess of 10 percent from April 8, 2015 for a thoracolumbar spine disability, is denied.

Entitlement to an initial compensable rating, and to a rating in excess of 10 percent from April 8, 2015 for a cervical spine disability, is denied.

Entitlement to an initial compensable rating, and to a rating in excess of 20 percent from April 8, 2015 for sarcoid arthropathy of the left shoulder, is denied.

Entitlement to an initial compensable rating, and to a rating in excess of 20 percent from April 8, 2015 for sarcoid arthropathy of the right shoulder, is denied.

Entitlement to an initial compensable rating for a bilateral knee disability is denied.

Entitlement to an initial compensable rating for a bilateral hand disability is denied.

Entitlement to a rating of 40 percent, but no higher, for degenerative arthritis of the bilateral shoulders, hands, and knees associated with sarcoidosis prior to April 8, 2015 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


